SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A9 (Amendment No.9) and Schedule 13D Under the Securities Exchange Act of 1934 RegeneRx Biopharmaceuticals, Inc. (Name of Issuer) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 020910105 (CUSIP Number) James Robinson, Esq. Cahill Gordon & Reindel llp 80 Pine Street New York, NY 10005 (212) 701-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 27 CUSIP No.020910105 (1) NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Sigma-Tau Finanziaria S.pA. (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS AF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares (7) SOLE VOTING POWER 0 Beneficially Owned (8) SHARED VOTING POWER 13,831,435 by Each Reporting (9) SOLE DISPOSITIVE POWER 0 Person With (10) SHARED DISPOSITIVE POWER 13,831,435 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,831,435 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 29.2% (based on 46,553,527 shares of Common Stock outstanding as of September 30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November 14, 2007, plus 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants (as defined below), 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant (as defined below) and 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant (as defined below)). (14) TYPE OF REPORTING PERSON CO Page 2 of 27 CUSIP No.020910105 (1) NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Defiante Farmaceutica L.d.a. (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS WC (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Portugal Number of Shares (7) SOLE VOTING POWER 0 Beneficially Owned (8) SHARED VOTING POWER 12,600,666 by Each Reporting (9) SOLE DISPOSITIVE POWER 0 Person With (10) SHARED DISPOSITIVE POWER 12,600,666 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,600,666 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 26.7% (based on 46,553,527 shares of Common Stock outstanding as of September 30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November 14, 2007, plus 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant (as defined below) and 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant (as defined below)). (14) TYPE OF REPORTING PERSON CO Page 3 of 27 CUSIP No.020910105 (1) NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Paolo Cavazza (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS PF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares (7) SOLE VOTING POWER 0 Beneficially Owned (8) SHARED VOTING POWER 16,243,354 by Each Reporting (9) SOLE DISPOSITIVE POWER 0 Person With (10) SHARED DISPOSITIVE POWER 16,243,354 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,243,354 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.0% (based on 46,553,527 shares of Common Stock outstanding as of September 30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November 14, 2007, plus 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants (as defined below), 256,148 shares of Common Stock issued upon exercise of the Defiante March 2006 Warrant (as defined below), 22,601 shares of Common Stock issuable upon exercise of the Chaumiere March 2006 Warrant (as defined below), 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant (as defined below) and 333,333 shares of Common Stock issuable upon exercise of the Chaumiere December 2006 Warrant (as defined below)). (14) TYPE OF REPORTING PERSON IN Page 4 of 27 CUSIP No.020910105 (1) NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Claudio Cavazza (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS PF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Italy Number of Shares (7) SOLE VOTING POWER 0 Beneficially Owned (8) SHARED VOTING POWER 15,392,969 by Each Reporting (9) SOLE DISPOSITIVE POWER 0 Person With (10) SHARED DISPOSITIVE POWER 15,392,969 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,392,969 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.2% (based 46,553,527 shares of Common Stock outstanding as of September 30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November 14, 2007, plus, 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants (as defined below), 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant (as defined below), 22,601 shares of Common Stock issuable upon exercise of the Inverlochy March 2006 Warrant (as defined below), 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant (as defined below) and 333,333 shares of Common Stock issuable upon exercise of the Inverlochy December 2006 Warrant (as defined below)). (14) TYPE OF REPORTING PERSON IN Page 5 of 27 CUSIP No.020910105 (1) NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Chaumiere-Consultadoria & Servicos SDC Unipessoal LDA (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[] (3) SEC USE ONLY (4) SOURCE OF FUNDS WC (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] (6) CITIZENSHIP OR PLACE OF ORGANIZATION Portugal Number of Shares (7) SOLE VOTING POWER 0 Beneficially Owned (8) SHARED VOTING POWER 2,411,919 by Each Reporting (9) SOLE DISPOSITIVE POWER 0 Person With (10) SHARED DISPOSITIVE POWER 2,411,919 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,411,919 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% (based on 46,553,527 shares of Common Stock outstanding as of September 30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November 14, 2007, plus 22,601 shares of Common Stock issuable upon exercise of the Chaumiere March 2006 Warrant (as defined below) plus 333,333 shares of Common Stock issuable upon exercise of the Chaumiere December 2006 Warrant (as defined below)). (14) TYPE OF REPORTING PERSON CO Page 6 of 27 Item 1 . Security and Issuer. Item 1 of the Schedule 13D is hereby amended and restated in its entirety as follows: This Amendment No. 9 by Sigma-Tau Finanziaria S.p.A., an Italian corporation (“Sigma Tau”), Defiante Farmaceutica, L.d.a., a Portuguese corporation (“Defiante”), Paolo Cavazza, an Italian citizen, Chaumiere-Consultadoria & Servicos SDC Unipessoal L.d.a., a Portuguese corporation (“Chaumiere”) and Claudio Cavazza, an Italian citizen (together with Paolo Cavazza, Chaumiere, Defiante and Sigma Tau, the “Reporting Parties”) amends the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on June23, 2003, as amended by Amendment No.1 filed with the SEC on January 26, 2004, Amendment No. 2 filed with the SEC on September 9, 2004, Amendment No. 3 filed with the SEC on September 22, 2004, Amendment No.4 filed with the SEC on January19, 2005, AmendmentNo.5 filed with the SEC on June24, 2005, Amendment No. 6 filed with the SEC on March 16, 2006, Amendment No. 7 filed with the SEC on July 24, 2006 and Amendment No. 8 filed with the SEC on January 3, 2007 (the “Schedule13D”) with respect to the Common Stock, $0.001 par value (the “Common Stock”), of RegeneRx Biopharmaceuticals, Inc. (the “Issuer”), a Delaware corporation whose principal offices are located at 3 Bethesda Metro Center, Suite 630, Bethesda, Maryland 20814. Item 2 . Identity and Background. Item 2 of the Schedule 13D is hereby amended and restated in its entirety as follows: This Schedule 13D is being filed jointly on behalf of Paolo Cavazza, Claudio Cavazza, Sigma Tau, Defiante and Chaumiere.Sigma Tau owns 58% of Defiante directly and 42% indirectly through its wholly-owned subsidiary, Sigma-Tau International S.A.Claudio Cavazza directly and indirectly owns 57% of Sigma Tau.Paolo Cavazza directly and indirectly owns 38% of Sigma Tau.Chaumiere is an indirect wholly-owned subsidiary of Aptafin S.p.A. (“Aptafin”).Aptafin is owned by Paolo Cavazza and members of his family. The business address of Sigma Tau is Via Sudafrica, 20, Rome, Italy 00144.The principal business of Sigma Tau is as a parent holding company whose principal assets consists of the common stock of its subsidiaries which form a fully integrated pharmaceutical company operating in Europe, the United States and Africa. The business address of Defiante is Rua dos Ferreiros, 260 Funchal, Madeira, Portugal 9000-082.Defiante is a commercial pharmaceutical company. The business address of Chaumiere is 77-6°F Avenida Arringa Edificio Forum P-9000 FUNCHAL Madeira (Portugal).Chaumiere is an investment company. The name, address, principal occupation or employment and citizenship of each of the executive officers and directors of, and each person, including Claudio Cavazza and Paolo Cavazza, controlling Sigma Tau, Defiante and Chaumiere are set forth in ScheduleA hereto.Neither the Reporting Parties nor any of the persons listed on ScheduleA has been, during the last five years, (a)convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, Page 7 of 27 or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws Item 3 . Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is hereby amended and restated in its entirety as follows: On March7, 2002, pursuant to a Securities Purchase Agreement, dated as of March 7, 2002, between the Issuer and Defiante, Defiante purchased 4,255,319 shares of Common Stock at a cash purchase price of $0.235 per share as part of a private placement. Defiante used its working capital to purchase such shares. On June11, 2003, pursuant to a Securities Purchase Agreement, dated as of June 11, 2003, between the Issuer and Defiante, Defiante purchased 3,184,713 shares of Common Stock at $0.628 per share. Defiante used its working capital to purchase such shares. In consideration for the purchase of such shares, on June 11, 2003, the Issuer issued to Defiante a warrant (“Warrant A”) to purchase 750,000 shares of Common Stock exercisable at a price of $1.00, in whole or in part, at any time and from time-to-time from issuance of such warrant through December11, 2004 and (ii) a warrant (“Warrant B” and, collectively with WarrantA, the “2003Warrants”) to purchase up to a number of shares of Common Stock determined by dividing $750,000 by the WarrantB Exercise Price (as defined below) during the Warrant B Period (as defined below).The Warrant B Period was defined as the period commencing on the earlier of (a) the date the Issuer closed the next round of private financing (after June 11, 2003) totaling at least $2,000,000 (the “Next Private Placement”) or (b) December 11, 2003, and ending on December 11, 2004.The initial WarrantB Exercise Price was equal to the greater of (a)$1.25 or (b)the price per common share (either directly or after giving effect to any conversion into common shares) at which the Company closed the Next Private Placement.As a result of the 2004 Common Stock Transaction (as defined below), the Warrant B Exercise Price became fixed at $1.25 on January 23, 2004.The WarrantB was then exercisable for 600,000 shares of Common Stock. The terms of WarrantA and WarrantB were amended on September2, 2004 pursuant to a Warrant Amendment Agreement dated as of September2, 2004 to provide that, if the holder exercised the 2003Warrants, by not later than September6, 2004, the 2003Warrants would be exercisable for a total of 1,382,488 shares of Common Stock at an exercise price of $1.085 per share. Defiante exercised the 2003Warrants on September3, 2004 at an exercise price of $1.085 per share and received 1,382,488 shares of Common Stock.Defiante used its working capital to pay the exercise price. On January23, 2004, pursuant to a Securities Purchase Agreement, dated as of January23, 2004, between Issuer and Defiante, Defiante purchased 1,052,632 shares of Common Stock at $0.95 per share (the “2004 Common Stock Transaction”).Defiante used its working capital to purchase such shares.In consideration for the purchase of such shares, on January23, 2004, the Issuer issued to Defiante a warrant (the “2004 Warrant”) to purchase 263,158 shares of Common Stock exercisable at a price of $1.50, in whole or in part, at any time and from time-to-time from issuance of such warrant through July23, 2006. Page 8 of 27 Defiante exercised the 2004 Warrant on July 14, 2006, at an exercise price of $1.50 per share and received 263,158 shares of Common Stock.Defiante used its working capital to pay the exercise price. On January7, 2005, pursuant to a Purchase Agreement, dated as of January7, 2005 between Issuer and Sigma Tau, Sigma Tau purchased 984,615 shares of Common Stock at $3.25 per share as part of a private placement.Sigma Tau used its working capital to purchase such shares.In consideration for the purchase of such shares, on January7, 2005, the Issuer issued to Sigma Tau warrants (the “2005 Warrants”) to purchase 246,154 shares of Common Stock exercisable at a price of $4.06 per share, in whole or in part, at any time and from time-to-time from issuance of such Warrant through January7, 2008. On June22, 2005, pursuant to Purchase Agreements dated as of June22, 2005 (the “2005Purchase Agreements”) between Issuer and each of Defiante, Inverlochy Consultodoria & Servicos L.d.A., which is indirectly wholly-owned by Claudio Cavazza (“Inverlochy”) and Chaumiere (together with Inverlochy and Defiante, the “Purchasers”), Defiante purchased 307,692 shares of Common Stock, Inverlochy purchased 307,692 shares of Common Stock and Chaumiere purchased 923,077 shares of Common Stock at $3.25 per share as part of a private placement.The Purchasers used working capital to purchase their shares.The 2005Purchase Agreements provide that the Purchasers may not dispose of the shares for a five-year period (the “Holding Period”), that the Issuer, rather than the Purchasers, has all voting rights in respect of the shares during the Holding Period, and that the Issuer shall have the right to repurchase the shares within 30 days of the expiration of the Holding Period at a price of $5.00 per share, provided that the Issuer may only repurchase an amount of shares that would leave the Purchasers, when combined with all of their affiliates, with no less than 30.1% of the Issuer’s shares of Common Stock. On August1, 2005, pursuant to a Stock Purchase Agreement dated August1, 2005 between Allan L. Goldstein and Chaumiere, Chaumiere purchased 110,000shares of the Issuer’s Common Stock from the Seller at a purchase price of $3.20 per share. On March16, 2006, pursuant to Securities Purchase Agreements dated as of March6, 2006 (the “March 2006 Purchase Agreements”) between Issuer and each of the Purchasers, Defiante purchased 731,850 shares of Common Stock, Inverlochy purchased 64,575shares of Common Stock and Chaumiere purchased 64,575 shares of Common Stock for a cash purchase price of $2.81 per share in a registered direct offering.The Purchasers used working capital to purchase these shares.In consideration for the purchase of such shares, on March16, 2006, the Issuer issued warrants (i)to Defiante to purchase 256,148 shares of Common Stock (the “Defiante March 2006 Warrant”), (ii)to Inverlochy to purchase 22,601 shares of Common Stock (the “Inverlochy March 2006 Warrant”) and (iii)to Chaumiere to purchase 22,601 shares of Common Stock (the “Chaumiere March 2006 Warrant”), in each case exercisable at a price of $4.06 per share, in whole or in part, at any time and from time to time from September16, 2006 through March 16, 2011. On May 26, 2006, pursuant to a Securities Purchase Agreement dated as of March 26, 2006 between J.J. Finklestein and Chaumiere, Chaumiere purchased in a private transaction 125,000 shares of Common Stock at a price of $2.80 per share.Chaumiere used its working capital to purchase such shares. On December 21, 2006, pursuant to Securities Purchase Agreements dated as of December18, 2006 (the “December 2006 Purchase Agreements”) between Issuer and each of the Pur- Page 9 of 27 chasers, Defiante purchased 833,333 shares of Common Stock, Inverlochy purchased 833,333shares of Common Stock and Chaumiere purchased 833,333 shares of Common Stock for a cash purchase price of $1.80 per share in a private placement.The Purchasers used working capital to purchase these shares.In consideration for the purchase of such shares, on December 21, 2006, the Issuer issued warrants (i)to Defiante to purchase 333,333 shares of Common Stock (the “Defiante December 2006 Warrant”), (ii)to Inverlochy to purchase 333,333 shares of Common Stock (the “Inverlochy December 2006 Warrant”) and (iii)to Chaumiere to purchase 333,333 shares of Common Stock (the “Chaumiere December 2006 Warrant” and, together with the Defiante December 2006 Warrant and the Inverlochy December 2006 Warrant, the “December 2006 Warrants”), in each case exercisable at a price of $2.75 per share, in whole or in part, at any time and from time to time from December 21, 2006 through December 21, 2011. The terms of the 2005 Warrants were amended on December 31, 2007, pursuant to an Amendment to Warrant to Purchase Common Stock, dated as of December 31, 2007 to provide that the 2005 Warrants would be exercisable at any time prior to 11:59 p.m. Eastern Time on March 31, 2008 (the “Expiration Date”), or if such date falls on a day that is not a Business Day or a day on which trading does not take place on a principal exchange or automated quotation system on which the Common Stock is traded (a “Holiday”), the next day that is not a Holiday. Item 4 . Purpose of the Transaction. Item 4 of the Schedule 13D is hereby amended and restated in its entirety as follows: The purpose of the transactions was to acquire an equity investment interest in the Issuer. Other than as set forth above, none of the Reporting Parties has any present plans or proposals which relate to or would result in any transaction, change or event specified in clauses (a) through (j) of Item4 of Schedule 13D. Item 5 . Interest in Securities of Issuer. Item 5 of the Schedule 13D is hereby amended and restated in its entirety as follows: (a)Sigma Tau is the beneficial owner of 13,831,435 shares of Common Stock representing 29.2% (based on 46,553,527 shares of Common Stock outstanding as of September30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November14, 2007, plus 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants, 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant and 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant). Defiante is the beneficial owner of 12,600,666 shares of Common Stock representing 26.7% (based on 46,553,527 shares of Common Stock outstanding as of September30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November13, 2007, plus 256,148 shares of Common Stock issuable upon exercise of the Page 10 of 27 Defiante March 2006 Warrant and 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant). Paolo Cavazza is the beneficial owner of 16,243,354 shares of Common Stock representing 34.0% (based on 46,553,527 shares of Common Stock outstanding as of September30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November14, 2007, plus 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants, 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant, 22,601 shares of Common Stock issuable upon exercise of the Chaumiere March 2006 Warrant, 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant and 333,333 shares of Common Stock issuable upon exercise of the Chaumiere December 2006 Warrant). Claudio Cavazza is the beneficial owner of 15,392,969 shares of Common Stock representing 32.2% (based on 46,553,527 shares of Common Stock outstanding as of September30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November14, 2007, plus 246,154 shares of Common Stock issuable upon exercise of the 2005 Warrants, 256,148 shares of Common Stock issuable upon exercise of the Defiante March 2006 Warrant, 22,601 shares of Common Stock issuable upon exercise of the Inverlochy March 2006 Warrant, 333,333 shares of Common Stock issuable upon exercise of the Defiante December 2006 Warrant and 333,333 shares of Common Stock issuable upon exercise of the Inverlochy December 2006 Warrant). Chaumiere is the beneficial owner of 2,411,919 shares of Common Stock representing 5.1% (based on 46,553,527 shares of Common Stock outstanding as of September30, 2007, as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September30, 2007, filed pursuant to the Securities Exchange Act of 1934, as amended with the Securities and Exchange Commission on November14, 2007, plus 22,601 shares of Common Stock issuable upon exercise of the Chaumiere March 2006 Warrant and 333,333 shares of Common Stock issuable upon exercise of the Chaumiere December 2006 Warrant). (b)The number of shares of Common Stock as to which Sigma Tau has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma Tau shares the power to vote or direct the vote is 13,831,435.The number of shares of Common Stock as to which Sigma Tau has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma Tau shares the power to dispose or direct the disposition is 13,831,435. The number of shares of Common Stock as to which Defiante has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Defiante shares the power to vote or direct the vote is 12,600,666.The number of shares of Common Stock as to which Defiante has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Defiante shares the power to dispose or direct the disposition is 12,600,666. The number of shares of Common Stock as to which Paolo Cavazza has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Paolo Page 11 of 27 Cavazza shares the power to vote or direct the vote is 16,243,354.The number of shares of Common Stock as to which Paolo Cavazza has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Paolo Cavazza shares the power to dispose or direct the disposition is 16,243,354. The number of shares of Common Stock as to which Claudio Cavazza has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Claudio Cavazza shares the power to vote or direct the vote is 15,392,969.The number of shares of Common Stock as to which Claudio Cavazza has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Claudio Cavazza shares the power to dispose or direct the disposition is 15,392,969. The number of shares of Common Stock as to which Chaumiere has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Chaumiere shares the power to vote or direct the vote is 2,411,919.The number of shares of Common Stock as to which Chaumiere has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Chaumiere shares the power to dispose or direct the disposition is 2,411,919. (c)The terms of the 2005 Warrants were amended on December 31, 2007, pursuant to an Amendment to Warrant to Purchase Common Stock, dated as of December 31, 2007 to provide that the 2005 Warrants would be exercisable at any time prior to the Expiration Date, or if such date falls on a day that is a Holiday, the next day that is not a Holiday. (d)N/A. (e)N/A Item 6 . Contracts, Arrangements, Understanding or Relationships with Respect to Securities of the Issuer. Item 6 is hereby restated in its entirety as follows: Pursuant to the December 2006 Purchase Agreements, the Issuer and the Purchasers entered into a Registration Rights Agreement pursuant to which the Issuer has agreed to file a registration statement covering the shares of Common Stock sold pursuant to the December 2006 Purchase Agreements and the shares of Common Stock issuable upon exercise of the December 2006 Warrants. Except as otherwise set forth in Items 3 and 4 and this Item 6 of this Schedule13D, to the best knowledge of the Reporting Parties there are no other contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities of the Issuer, finders fees, joint ventures, loan or oppositions arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies, or a pledge or contingency the occurrence of which would give another person voting power over the securities of the Issuer. Page 12 of 27 Item 7 . Material to Be Filed as Exhibits. Item 7 of the Schedule13D is hereby amended and restated in its entirety as follows: 1. Joint Filing Agreement 2. Power of Attorney (Sigma Tau).1 3. Power of Attorney (Defiante).2 4. Power of Attorney (Claudio Cavazza).3 5 Power of Attorney (Paolo Cavazza).4 6. Power of Attorney (Chaumiere).5 7. Warrant Agreement dated as of January7, 2005 between Issuer and Sigma Tau.6 8. Form of Stock Purchase Agreement dated as of June22, 2005.7 9. Form of Securities Purchase Agreement dated as of March6, 2006.8 1 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 2 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 3 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 4 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 5 Incorporated by reference to the Reporting Persons’ Amendment No. 8 to Schedule 13D filed with the SEC on January 3, 2007. 6 Incorporated by reference to the Reporting Person’s Amendment No.4 to Schedule 13D filed with the SEC on January19, 2005. 7 Incorporated by reference to Exhibit 99.2 to the Issuer’s Form 8-K filed on June23, 2005. 8 Incorporated by reference to Exhibit 10.1 to the Issuer’s Form 8-K filed with the SEC on March7, 2006. Page 13 of 27 10. Form of Warrant.9 11. Form of Securities Purchase Agreement dated as of December 15, 2006.10 12. Form of Warrant.11 13. Amendment to Warrant to Purchase Common Stock. 9 Incorporated by reference to Exhibit 4.1 to the Issuer’s Form 8-K filed with the SEC on March7, 2006. 10 Incorporated by reference to Exhibit10.1 to the Issuer’s Form 8-K filed with the SEC on December18, 2006. 11 Incorporated by reference to Exhibit4.1 to the Issuer’s Form8-K filed with the SEC on December18, 2006. Page 14 of 27 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau Finanziaria S.p.A. is true, complete and correct. Date:January10, 2008 SIGMA-TAU FINANZIARIA S.P.A. By:/s/ Antonio Nicolai Name:Antonio Nicolai After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Defiante Farmaceutica L.d.a. is true, complete and correct. Date:January10, 2008 DEFIANTE FARMACEUTICA L.D.A. By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Director - Attorney-in-fact Page 15 of 27 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Paolo Cavazza is true, complete and correct. Date January10, 2008 PAOLO CAVAZZA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Claudio Cavazza is true, complete and correct. Date:January10, 2008 CLAUDIO CAVAZZA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Chaumiere-Consultadoria & Servicos SDC Unipessoal LDA is true, complete and correct. Date:January10, 2008 CHAUMIERE-CONSULTADORIA & SERVICOS SDC UNIPESSOAL LDA By: /s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing persons), evidence of the representative’s authority to sign on behalf of such persons shall be filed with the statement:provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Page 16 of 27 Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Page 17 of 27 SCHEDULE A Sigma Tau Finanziaria SpA The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each executive officer and director (other than Messrs. Artali, Cerrina Feroni, E. Cavazza, Jones andPlaté) of Sigma Tau are set forth below: 1. (a) Claudio Cavazza, (b) Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c)President, and (d)Italy. 2. (a) Ugo Di Francesco, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) Vice President and Chief Executive Officer, and (d)Italy. 3. (a) Mauro Bove, (b) Via Sudafrica, 20, Rome, Italy 00144, (c)Chief Business Development Officer, and (d)Italy. 4. (a) Antonio Nicolai, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) Chief Financial Officer, and (d)Italy. 5. (a) Stefano Marino, (b) Via Pontina Km. 30,400, Pomezia (Rome), Italy, 00040, (c) Managing Director, and (d) Italy. The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each director (other than Messrs. C. Cavazza, Di Francesco, Bove, Nicolai and Marino) of Sigma Tau are set forth below: 1. (a) Enrico Cavazza, (b)Via Pontina Km. 30,400, Pomezia (Rome), Italy, (c) executive, Sigma-Tau Industrie Farmaceutica SpA, and (d) Italy. 2. (a) Trevor Jones, (b) Woodhyrst House, 18 Friths Drive, REIGATE, Surrey, Great Britain, (c) professor, and (d) Great Britain. 3. (a) Emilio Platé, (b) Via Pontina Km. 30,400, Pomezia (Rome), Italy, (c) consultant, and (d) Italy. 4. (a) Mario Artali, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) consultant, and (d) Italy. 5. (a) Marco Cerrina Feroni, (b) Piazza Paolo Ferrari 10, Milano, Italy 20121, (c) executive and (d) Italy. The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each controlling person of Sigma Tau are set forth below: 1. (a) Claudio Cavazza, (b) Pontina Km. 30,400, Pomezia (Rome), Italy 00040, (c) President, Sigma Tau, and (d) Italy. Page 18 of 27 2. (a) Paolo Cavazza, (b) Via Tesserete, 10, Lugano, Switzerland (c) entrepreneur, Sigma Tau, Aptafin SpA and Esseti S.A., and (d) Italy. Claudio Cavazza directly and indirectly owns 57% of Sigma Tau and Paolo Cavazza directly and indirectly owns 38% of Sigma Tau.Sigma Tau owns 58% of Defiante directly and 42% indirectly through its wholly-owned subsidiary, Sigma-Tau International S.A. Page 19 of 27 Defiante Farmaceutica L.d.a The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each executive officer and director (other than Messrs. Paolo Viegas and Quintas and Ms. Arruda Jardim Fernandes) of Defiante are set forth below: 1. (a) Antonio Nicolai, (b) Via Sudafrica, 20, Rome, Italy 00144, (c) General Manager, Sigma Tau Finanziaria SpA and (d)Italy. 2. (a) Raffaele Sanguigni, (b) Via Pontina km. 30,400, Pomezia, Rome, Italy 00040, (c)Manager- Corporate Logistics, License Operations & Purchasing, Sigma Tau Farmaceutiche Riunite SpA, and (d)Italy. The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each director (other than Messrs. Nicolai and Sanguigni) of Defiante are set forth below: 1. (a) Paolo Alexandre da Mota Viegas, (b) Rua dos Tanueiros, 12-2 e 3-9000 Funchal, Madeira, Portugal, (c)general manager of Defiante, and (d) Portugal. 2. (a) Pedro Moreira da Cruz Quintas, (b) Rua dos Ferreiros, 260 Funchal, Madeira, Portugal 9000-082, (c)lawyer, Quintas, Jardim Fernandes Sociedade de Advocatos, and (d) Portugal. 3. (a) Carla Emanuel Arruda Jardim Fernandes, (b) Rua dos Ferreiros, 260 Funchal, Madeira, Portugal 9000-082, (c) lawyer, Quintas, Jardim Fernandes Sociedade de Advocatos, and (d) Portugal. Page 20 of 27 Chaumiere-Consultadoria & Servicos SDC Unipessoal The (a) name, (b) business address, (c) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted and (d) citizenship of each director of Chaumiere are set forth below: 1. (a) Roberto Carlos de Castro Abreu, (b) Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal, (c) business consultant and (d)Portugal. 2. (a) João Josè de Freitas Rodrigues, (b) Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal, (c)business consultant and (d)Portugal. Page 21 of 27 EXHIBIT INDEX 1. Joint Filing Agreement 2. Power of Attorney (Sigma Tau).1 3. Power of Attorney (Defiante).2 4. Power of Attorney (Claudio Cavazza).3 5 Power of Attorney (Paolo Cavazza).4 6. Power of Attorney (Chaumiere).5 7. Warrant Agreement dated as of January7, 2005 between Issuer and Sigma Tau.6 8. Form of Stock Purchase Agreement dated as of June22, 2005.7 9. Form of Securities Purchase Agreement dated as of March6, 2006.8 1 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 2 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 3 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 4 Incorporated by reference to the Reporting Persons’ Amendment No. 5 to Schedule 13D filed with the SEC on June 24, 2005. 5 Incorporated by reference to the Reporting Persons’ Amendment No. 8 to Schedule 13D filed with the SEC on January 3, 2007. 6 Incorporated by reference to the Reporting Person’s Amendment No.4 to Schedule 13D filed with the SEC on January19, 2005. 7 Incorporated by reference to Exhibit 99.2 to the Issuer’s Form 8-K filed on June23, 2005. 8 Incorporated by reference to Exhibit 10.1 to the Issuer’s Form 8-K filed with the SEC on March7, 2006. Page 22 of 27 10. Form of Warrant.9 11. Form of Securities Purchase Agreement dated as of December 15, 2006.10 12. Form of Warrant.11 13. Amendment to Warrant to Purchase Common Stock. 9 Incorporated by reference to Exhibit 4.1 to the Issuer’s Form 8-K filed with the SEC on March7, 2006. 10 Incorporated by reference to Exhibit10.1 to the Issuer’s Form 8-K filed with the SEC on December18, 2006. 11 Incorporated by reference to Exhibit4.1 to the Issuer’s Form8-K filed with the SEC on December18, 2006. Page 23 of 27 EXHIBIT 1 JOINT FILING AGREEMENT The undersigned hereby agree that the amended and restated statement on Schedule 13D with respect to the Common Stock of RegeneRx Biopharmaceuticals, Inc. dated as of January10, 2008 is, and any amendments thereto signed by such of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Dated:January 10, 2008 SIGMA TAU FINANZIARIA SPA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Managing Directors - Attorney-in-fact Dated:January 10, 2008 DEFIANTE FARMACEUTICA L.D.A. By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Director - Attorney-in-fact Dated:January 10, 2008 PAOLO CAVAZZA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact Dated:January 10, 2008 CLAUDIO CAVAZZA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact Page 24 of 27 Dated:January 10, 2008 CHAUMIERE-CONSULTADORIA SERVICOS SDC UNIPESSOAL LDA By:/s/ Antonio Nicolai Name:Antonio Nicolai Title:Attorney-in-fact Page 25 of 27 EXHIBIT 13 AMENDMENT TO WARRANT THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS UNLESS SOLD PURSUANT TO RULE REGENERX BIOPHARMACEUTICALS, INC. AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK Issuance Date: January 7, 2005 Number of Shares: 246,154 THIS AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK (this “Amendment”) is entered into as of December 31, 2007 by and among RegeneRx Biopharmaceuticals, Inc., a Delaware corporation (the “Company”) and Sigma-Tau Finanzeria S.p.A. and its assigns (the “Holder”).Capitalized terms used but not defined herein have the meanings given them in that certain Warrant to Purchase Common Stock by and among the Company and the Holder (as defined therein), dated as of January 7, 2005 (the “Warrant Agreement”). RECITALS WHEREAS Section 12 of the Warrant Agreement provided that the Warrant Agreement may be amended pursuant to an instrument in writing signed by the Company and the Holder. WHEREAS the Company and the Holder desire to consent and agree to the amendments of the Warrant Agreement as set forth herein. NOW THEREFORE the parties hereto consent and agree as follows: Amendment to Warrant. 1. Section 1(d) of the Warrant Agreement shall be amended and restated to read in its entirety as follows: “(d) “Expiration Date” means March 31, 2008 or, if such date falls on a day that is not a Business Day or a day on which trading does not take place on the principal exchange or automated quotation system on which the Common Stock is traded (a “Holiday”), the next day that is not a Holiday. 2. Section 2(a) of the Warrant Agreement shall be amended and restated to read in its entirety as follows: Page 26 of 27 “(a) This Warrant may be exercised by the Holder registered on the books of the Company, in whole or in part, at any time on any Business Day after January 7, 2005 and prior to 11:59 p.m. Eastern Time on the Expiration Date by (i) delivery of a written notice, in the form attached as Exhibit A (the “Exercise Notice”), of Holder’s election to exercise this Warrant, specifying thenumber of Warrant Shares to be purchased, (ii) payment to the Company of an amount equal to the Exercise Price multiplied by the number of Warrant Shares being purchased (the “Payment”) in cash or wire transfer of immediately available funds and (iii) the surrender to a common carrier for overnight delivery to the Company, as soon as practicable following such date, of this Warrant, (or an indemnification undertaking with respect to this Warrant in the case of its loss, theft or destruction). The Company shall, not later than the second Business Day (the “Delivery Date”) following receipt of an Exercise Notice, the Payment and this Warrant or an indemnification (the “Exercise Documents”), arrange for its transfer agent, on or before the Delivery Date, to issue and surrender to a common carrier for overnight delivery to the address specified in the Exercise Notice, a certificate, registered in the name of the Holder, for the number of shares of Common Stock to which the Holder is entitled.Upon delivery of the Exercise Notice and the Payment, the Holder shall be deemed for all corporate purposes to have become the holder of record of the Warrant Shares with respect to which this Warrant has been exercised on the Delivery Date, irrespective of the date of delivery of the certificates evidencing the Warrant Shares.” 3. Section 2(c) of the Warrant Agreement shall be omitted in its entirety. 4. Section 1 of the Exercise Notice, attached as Exhibit A to the Warrant Agreement, shall be amended and restated in its entirety as follows: “1.Payment of Exercise Price (check applicable box). o Payment in the sum of $ [is enclosed] [has been wire transferred] to the Company at the following account: in accordance with the terms of the Warrant.” 5. Except as set forth herein, the Warrant Agreement shall be unaffected hereby, IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed as of December 31, 2007. COMPANY By:/s/ Neil Lyons Name:C. Neil Lyons Title:Chief Financial Officer HOLDER By:/s/ Ugo Di Francesco Name:Ugo Di Franceso Title:Executive V.P. and CEO Page 27 of 27
